             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                          1:17 CV 351

CHERYL CELESTE KENYON,                 )
f/k/a CHERYL PORTER; and               )
TAMMY MCABEE,                          )
                                       )
                  Plaintiffs,          )
      v.                               )
JIMMY LEE BRANCH, in his individual )
capacity as employee of the North      )
Carolina Department of Public Safety;  )                   ORDER
FNU JACKSON, in her individual         )
capacity as Superintendent / Warden    )
of Swannanoa Correctional Center for   )
Women; and TABITHA BATES, in her       )
individual capacity as employee of the )
North Carolina Department of Public    )
Safety;                                )
                                       )
                  Defendants.          )
_____________________________________ )

      This matter is before the Court on Defendants’ “Motion to Excuse

Defendants from Attendance at Private Mediation Conference” (Doc. 43).

      Having considered the Motion, the Court does not find that Defendants

should be excused from participating entirely in the mediated settlement

conference scheduled for August 1, 2019. Defendants, however, will be allowed

to participate by telephone.

      Accordingly,   Defendants’   “Motion   to   Excuse   Defendants    from

Attendance at Private Mediation Conference” (Doc. 43) is GRANTED IN
PART. The individual Defendants shall participate in the settlement

conference but are permitted to do so by telephone until the conclusion of the

conference or otherwise until released by the mediator.



                                    Signed: July 29, 2019
